Citation Nr: 1644434	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury to the feet, to include peripheral vascular disease and Raynaud's disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the VA Regional Office (RO) in Detroit, Michigan.  The matter was previously before the Board in August 2015 and May 2016, when the Board remanded the issue on appeal. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Any future consideration of this case must account for the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has current cold weather injury residuals, including peripheral vascular disease and Reynaud's disease, that are etiologically related to service. 


CONCLUSION OF LAW

Chronic residuals of a cold weather injury of the feet, to include peripheral vascular disease and Raynaud's disease, were not incurred or aggravated inservice.  8 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in January 2013 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  A signed acknowledgement of this notice was received by VA in February 2013.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, as well as by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the Veteran's claim has been obtained.  Specifically, VA has obtained all identified treatment records related to the Veteran's reported cold weather injury residuals, including his: (1) complete service treatment records, (2) post-service VA treatment records, and (3) post-service private treatment records.  Notably, neither the Veteran nor his representative has identified any additional outstanding treatment records pertaining to the appellant's reported cold weather injury residuals.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  Unfortunately, some service treatment records may be unavailable.  An August 2011 letter from the National Personnel Records Center indicates that the Veteran's service records were partially destroyed by the records fire of July 1973.  Where service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision as records have been twice requested and all available have been uploaded to VBMS.

The Board previously remanded this issue in August 2015 and May 2016 for further development.  As was requested in the prior remands, a VA examination for cold weather injuries, including peripheral vascular disease and Raynaud's disease, was provided in May 2016.  All updated VA treatment records have also been obtained and associated with the claims file.  Following these steps, there has been substantial compliance with the prior remand instructions, including the necessary responses to all questions posed for the VA examiners.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The VA examinations are found to be adequate for evaluation purposes, and no further examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All new evidence of record was reviewed prior to the issuance of the August 2016 Supplemental Statement of the Case.  The Board therefore concludes that there was substantial compliance with the entirety of the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment records, and VA and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the claim may be considered on the merits at this time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Analysis 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board has reviewed the Veteran's service treatment records, which include an entrance report of medical examination, dated October 1951, and an exit report of medical examination, dated October 1954, with several medical visit records in between.  In the available records there are no complaints, findings, or diagnoses of a cold weather injury.  The only two mentions of anything dealing with the Veterans lower extremities are notes relating to, "sore feet and rash on legs" from August 1953 and tinea pedis in September 1954.  In fact, the record is silent as to any cold weather injury, and any related residuals, until the filing of this claim in 2012. 

A VA examination, conducted in 2013, addressed the available records and offered rationale regarding the Veteran's cold weather injury residuals.  This opinion stated that the Veteran was not, nor has ever been, diagnosed with any cold injuries.  

The examination acknowledged the Veteran's reports of "frozen feet" and frozen hands" while in North Korea.  The Veteran described temperatures below 50 degrees and how he lost sensation in his feet and hand for 6 hours.

The examiner noted a peripheral vascular disease diagnosis and highlighted the Veteran's 50 year history of pack a day smoking.  The examiner indicated that the Veteran was experiencing numbness and cold sensitivity bilaterally in his feet and that these symptoms primarily affected the toes.  During this examination, X-rays were performed and "no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions" was found in any extremity.  The examiner opined that the Veteran's peripheral vascular disease "is not likely a residual of cold exposure but more likely due to his 50+ years of smoking 1 [pack per day] of cigarettes."  

The VA examiner stated that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner acknowledged that the Veteran had significant peripheral vascular disease but explained that "his report of frostbite is anecdotal," and his 50 year history of smoking is likely the source of both the peripheral vascular disease and sensation changes in his extremities." 

The Board then remanded the Veteran's case because this examiner dismissed any diagnosis of Raynaud's syndrome, despite it being recently discussed in submitted private treatment records and fleetingly mentioned in a medical history symptom list. 

A new VA examination was conducted in May 2016 by a different, qualified VA medical examiner.  This physician came to largely the same conclusion as the VA examiner had three years prior, that the Veteran had still not been diagnosed with any cold injuries, and that his current symptoms were less likely than not related to military service.  The new examiner also connected the Veteran's current symptoms to his long history of smoking and his cardio vascular issues.  

In this examination, the Veteran's narrative of cold weather exposure in Korea had changed slightly, with the appellant now reporting that he wore a summer uniform despite temperatures being below freezing.  He reported that his hands and feet became "frozen" but he "did not seek medical attention since his hands and feet didn't 'turn black.'"  The Veteran reported self-treating the disorder by changing socks and boots.  The Veteran stated that he returned to the United States with more severe injuries from different episodes to explain the absence of an evaluation for this condition upon leaving the military.  While considering this explanation for a lack of cold weather injuries noted on his exit examination, there is no indication of any injuries, more severe or otherwise, on his exit physical or anywhere in his available service treatment records.  

During the May 2016 examination the Veteran reported bilateral cold sensitivity, color changes, numbness and locally impaired sensation in his hands and feet.  There was numbness/tingling in all extremities, with both hands and feet turning color with the digits turning blue and white and becoming painful.  The 2016 examiner also described largely the same physical findings as previously noted by the 2013 examiner, namely, bilateral lower extremity hair loss, mycotic nails, peripheral pulses absent, a loss of vibration, light touch and position sensations in the feet, and decreased vibration sensation in the ankle.  As well as bilateral upper extremity symptoms of decreased light touch with monofilament and decreased vibration sensation, but with position sensation intact.  

The VA examiner noted that, while the Veteran does have a diagnosis of peripheral vascular disease and Raynaud's phenomenon, these are "as less likely as not related to military service and are as less likely as not caused by cold exposure during Veteran's military service."  The examiner went on to explain the rationale in detail.  The examiner first highlighted the October 1954 report of medical examination's lack of documentation of abnormal physical finding for the hands or feet.  The examiner noted a March 2012 diagnoses of Raynaud's phenomenon in the Veterans fingers and, from reports of similar symptoms, assumed the Raynaud's phenomenon could exist bilaterally in the Veterans feet and toes.  The examiner then went on to note that there was no documentation found indicating symptoms consistent with Raynaud's phenomenon proximal to discharge from the military. 

The examiner also noted that in July 2013 an arterial duplex scan of the lower extremities indicated "occluded femoral artery on the left and diffuse disease on the right," and that the Veteran had multiple risk factors for developing either peripheral arterial disease or peripheral vascular disease including age, male gender, and a long history of cigarette smoking.  The examiner stated that these risk factors would have a greater impact than remote cold exposure during military service. 

The examiner again repeated that "no documentation [was] found indicating Veteran had complications with bilateral hands and feet until later in Veteran's life."  The examiner also highlighted that after the military the Veteran was "able to obtain and maintain employment working as driver for UPS 35 years.  This information would seem to indicate that any cold injury during military service did not cause disability that would affect employment."

The Board finds that the examination is adequate, as it is based on consideration of the Veteran's medical history, including a review of the claims file, and that the examiner's conclusions are supported by an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007). 

It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  To the extent that the Veteran is alleging residuals relating to a cold weather injury in service, the Board finds the long history absent of any complaints and the two qualified VA examiners' opinions on the matter to be of greater probative weight than the appellant's statements made six decades after service, during the course of a claim for compensation benefits.  

Although the Veteran presents current symptoms consistent with a cold weather injury, he had no documented in-service injury and also fails to satisfy the required nexus element of service connection.  Even if the Board were to overlook the lack of a documented in service injury, there is still no competent evidence of a causal relationship between the claimed service injury and the veteran's current disabilities.  Two qualified VA examiners, in two separate examinations, have said as much and even specifically attribute the Veteran's current symptoms to the intervening causes of a long history of heavy smoking and old age. 

The above evidence reflects that the Veteran does not have a current bilateral foot disability resulting from an in-service cold injury.  The only opinion linking any of the Veteran's current disorders to his in-service cold injury is that of the claimant.  While the Veteran is competent to report on matters observed or within his personal knowledge, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of his current foot symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Because there are two medical opinion of record unfavorable to the Veteran's claims, the preponderance of the most probative evidence weighs against the claim.  The Veteran's opinion that his current bilateral peripheral vascular disease and Raynaud's disease is related to a cold weather injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the claim, this rule does not apply and the claim must be denied.  


ORDER

Entitlement to service connection for residuals of a cold weather injury to the feet, to include peripheral vascular disease and Raynaud's disease, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


